ACCEPTED
                                                                                  03-14-00445-CR
                                                                                          5179055
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                              5/6/2015 3:20:46 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                            No. 03­14­00445­CR 
                                        
                                    In the                     FILED IN
                                                        3rd COURT OF APPEALS
                          COURT OF APPEALS                  AUSTIN, TEXAS
                                   For the              5/6/2015 3:20:46 PM
                THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                                                Clerk
                                  at Austin 
                ______________________________________ 
                                        
              On Appeal from the County Court at Law Number 3 
                         Williamson County, Texas 
                         Cause Number 14­02154­2 
                ______________________________________ 
                                        
                      Alicia Marie Midkiff, Appellant 
                                      v. 
                    THE STATE OF TEXAS, Appellee 
                 _____________________________________           
 
                 MOTION TO WITHDRAW AS COUNSEL 
                   WITH ​ANDERS​  BRIEF IN SUPPORT 
                 _____________________________________ 
 
 
Counsel​ ​
         for Appellant                   Crystal D. Murray 
Alicia Marie Midkiff                     ATTORNEY AT LAW 
                                         SBN No. 24029611 
                                         1001 Cypress Creek Rd, Ste. 405  
                                         Cedar Park, Texas 78613 
                                         (512) 257­1010 
                                         (512) 257­0005 (FAX) 
                                         Crystal@cedarparklaw.com 
                                          
                                          
                                      
 
 

 
                         IDENTIFICATION OF PARTIES 
 
      Pursuant  to  Texas  Rule  of  Appellate  Procedure  38.1,  a  complete  list  of the 
names  of  all  interested  parties  is  provided  below  so  the  members  of  this 
Honorable  Court  may  at  once  determine  whether  they are disqualified to serve or 
should recuse themselves from participating in the decision of this case. 
 
Appellant:                                             
 
Alicia Marie Midkiff 
                                          
Counsel for Appellant​   : 
 
Todd Ver Weire 
1000 Heritage Center Circle 
Round Rock, Texas 78664 
 
Crystal D. Murray (on appeal) 
1001 Cypress Creek Rd, Ste. 405 
Cedar Park, Texas 78613 
 
Counsel for Appellee, The State of Texas:              
 
Doyle “Dee” Hobbs, Jr. 
Williamson County Attorney 
 
Stephanie Maugham (at trial) 
James LaMarca (on appeal) 
Assistant County Attorneys 
405 Martin Luther King Blvd. 
Georgetown, Texas 78626 
 
 
Trial Court Judge: 

 
                                             2 
 
 
The Honorable Doug Arnold 
Presiding Judge 
County Court at Law Number Three 
              




 
                                    3 
 
                          TABLE OF CONTENTS 
 
 
    IDENTIFICATION OF PARTI​     ES​…………………………………………....2 
     
    TABLE OF CONTENTS​     ……………………………………………………...4 
     
    INDEX OF AUTHORITIES​     …………………………………………………..5 
     
    STATEMENT OF THE CASE​       ………………………………………………..7 
     
    STATEMENT OF FACTS​      …………………………………………………....8 
     
    ISSUE PRESENTED​    ………………………………………………………...11 
             Whether the instant appeal is frivolous and without merit, such 
    that the undersigned should withdraw as counsel. 
    PROFESSIONAL EVALUATION​        ………………………………………….13 
     
    POTENTIAL ERRORS CONSIDERED BY COUNSEL​              …………………...15 
     
    CONCLUSION​    ……………………………………………………………....17 
     
    NOTICE TO APPELLANT​      ………………………………………………….17 
     
    PRAYER​   ……………………………………………………………………..17 
     
    CERTIFICATE OF SERVICE​     ……………………………………………....18 
     
    CERTIFICATE OF WORD COUNT​        ………………………………………..19 
                                                        
                                       
               



 
                                      4 
 
                                   INDEX OF AUTHORITIES 
 
FEDERAL CASES 
 
Anders v. California​
                    , 386 U.S. 738 (1967) . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12 
 
McCoy v. Court of Appeals of Wisconsin, District I​    , 486 U.S. 429 (1988). . 11, 13 
 
TEXAS CASES                                                                   
 
Brooks v. State​
               , 323 S.W.3d 893 (Tex. Crim. App. 2010)....................................15 
 
Gaines v. State​
               , 479 S.W.2d 678 (Tex. Crim. App. 1972) . . . . . . . . . . . . . . .15, 16 
 
Hawkins v. State​ , 112 S.W.3d 340 (Tex. App. ­ Corpus Christi 2003) . . . . . . . . 13 
 
Jordan v. State, ​495 S.W.2d 949 (Tex. Crim. App. 1973) . . . . . . . . . . . . . . .15, 16 
 
Montgomery v. State, ​ 810 S.W.2d 372 (Tex. Crim. App. 1991).....................14, 16 
 
Samuel v. State​, 477 S.W.2d 611 (Tex. Crim. App. 1972) . . . . . . . . . . . . . . 15, 16 
 
Wilson v. State​
               , 40 S.W.3d 192 (Tex. App. – Texarkana 2001).. . . . . . . . . . . . . 12 
 
STATUTES AND RULES 
TEX. PENAL CODE §12.21..​
                         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14 
TEX. PENAL CODE §22.01..​
                         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14 
 
                                                         
 
                                                       5 
 
              STATEMENT REGARDING ORAL ARGUMENT 
 
      Pursuant  to  Texas  Rule  of  Appellate  Procedure  39.1,  Oral  argument  is  not 

applicable in the present case. 

              




 
                                           6 
 
                             No. 03­14­00445­CR 
                                         
                                     In the 
                           COURT OF APPEALS 
                                    For the 
                 THIRD SUPREME JUDICIAL DISTRICT 
                                   at Austin 
                 ______________________________________ 
                                         
             On Appeal from the County Court at Law Number Three 
                          Williamson County, Texas 
                          Cause Number 14­02154­2 
                 ______________________________________ 
                                         
                    ALICIA MARIE MIDKIFF, Appellant 
                                       v. 
                     THE STATE OF TEXAS, Appellee 
                  _____________________________________          
 
                   MOTION TO WITHDRAW AS COUNSEL 
                     WITH ​ANDERS​  BRIEF IN SUPPORT 
                   _____________________________________ 
                                       
                                       

                          STATEMENT OF THE CASE 

      On  July  9,  2014,  Appellant  pleaded  not  guilty  to  the  misdemeanor  offense 

of  assault with bodily injury­family violence.  (2 R.R. at 5).  On the same day, the 

jury  trial  commenced.  (2  R.R.  at  18).  On  July  10,  2014,  a  jury  found  the 

Appellant  guilty  of  the  charged  offense.  (1  C.R.  at  67).  The  Appellant  waived 


 
                                            7 
 
jury  sentencing  and  elected  for  the  Court  to  assess  punishment.  (1  C.R.  at  68) 

On  the  same  day,  the  Appellant  and  the  State  agreed  to  a  plea  bargain  for  225 

days  confinement  in  the  Williamson  County  Jail.  (3  R.R.  at  63).  After  a 

sentencing  hearing, the Court sentenced Appellant to 225 days confinement in the 

county  jail.  (1  C.R.  at  71).​
                                 .  Appellant  timely  filed  Notice  of  Appeal  on July 15, 

2014.  (1 C.R. at 72).  This appeal results.   


                              STATEMENT OF FACTS 

       On  March  14,  2014,  Cole  Smith,  Brooke  Reiman, several of Ms. Reiman’s 

friends  from  College  Station, and the Appellant drove to Maggiore’s restaurant in 

Cedar  Park,  Texas  to  watch  the  a  college  basketball  game.  (2  R.R.  at  112­113). 

At  the  time,  the  Appellant,  Cole  Smith,  Brooke  Reiman,  and  another  young  man 

named  Preston  were  roommates  in  an apartment located in Cedar Park. (2 R.R. at 

155).  While  at  Maggiore’s,  the  Appellant  began  drinking  margaritas.  (2  R.R. at 

113).  While  Mr.  Smith  stayed  inside  the  restaurant,  the Appellant, Ms. Reiman, 

and  the  other  guests,  stepped  outside  to  smoke.  (2  R.R.  at  114).  While  outside 

smoking,  the  Appellant  urinated  on  herself.  (2  R.R.  at  136).  The group abruptly 



 
                                              8 
 
paid  their  checks,  and  began  walking  out,  laughing  about  an  unrelated  incident. 

(2  R.R.  at  137).  Appellant,  assuming  the  laughter  was  directed  at  her,  became 

belligerent with the group.  (2 R.R. at 115).   

       While  driving  back  to  the  shared  apartment,  the  Appellant  continued  to 

confront  Ms.  Reiman  about  whether  or  not  Ms.  Reiman  had  a  problem  with 

Appellant’s  behavior.  (2  R.R.  at  140).  Ms.  Reiman  confirmed  that  she  was 

embarrassed  by  Appellant’s  behavior  in  public.  ​
                                                     Id.  ​
                                                          After  arriving  at  the 

apartment, and while Mr. Smith was outside with the dogs, Ms. Reiman requested 

that  the  Appellant  pack her belongings and move out of the apartment.  Appellant 

walked  to  the  hallway  towards  her  room,  and  Ms.  Reiman  attempted  to  let 

another  dog  out  of its kennel.  Appellant approached Ms. Reiman, struck her with 

her  palm,  and  grabbed  her  shirt.  Ms.  Reiman  struck  the  Appellant  back  2­4 

times.  Ms. Reiman testified that the first strike landed under her right cheekbone, 

causing  redness  and  swelling.  (2  R.R.  at  142­144).  When  Mr.  Smith  arrived 

back  inside  the  apartment,  he  did  not  observe  who  started  the  fight,  but  did  see 

Ms.  Reiman  punch  the  Appellant.  (2  R.R.  at  130).  Mr.  Smith  separated  the 

women,  and  while  Ms.  Reiman  stayed  in  her  bedroom,  the  Appellant  left  the 



 
                                              9 
 
apartment  in  her  car.  (2  R.R.  at  151).  When officers from the Cedar Park Police 

Department  arrived,  Officer  Kitchens  observed  Ms.  Reiman’s  torn  shirt  and 

swollen cheek.  (2 R.R. at 165). 

       Another  CPPD  officer,  Sergeant  Mauer  saw  the  Appellant’s  car  a  short 

distance  from  the  apartment  and  pulled  her  over.  (3  R.R.  at  30).  Prior  to  Sgt. 

Mauer’s  testimony,  defense  counsel  requested  several  redactions  to  Sgt.  Mauer’s 

patrol  video,  and  the  court  granted defense counsel’s request.  Several sections of 

superfluous  background  discussions,  any  allegations  to driving while intoxicated, 

references  to  attending  court,  and  criminal  history  checks  on  witnesses  were 

redacted.  After  the  court  granted  defense  counsel’s  redaction  requests,  counsel 

objected  to  the  patrol  video  in  its  redacted  entirety  as  more  prejudicial  than 

probative  to  the  Appellant  in  its  redacted  state.  The court denied the Appellant’s 

motion  to  exclude  the  video,  stating  that  the  redacted  version  was  at  the  defense 

counsel’s request.  (3 R.R. at 6­14). 

       While  speaking  with  Sgt.  Mauer,  the  Appellant  alternated  between  crying 

and  remaining  calm.  (3  R.R.  at  35).  Before  Sgt.  Mauer  explained  to  the 

Appellant  the  reason  for the stop, the Appellant repeatedly stated that “everybody 



 
                                             10 
 
was  lying”  and  to  “take  her  to  jail.”  (3  R.R  at  35­36).  She  was  subsequently 

arrested for Assault with Bodily Injury­Family Violence.              

        


                                 ISSUE PRESENTED 

           Whether the Instant Appeal Is Frivolous and Without Merit, Such 
             That the Undersigned Should Withdraw as Counsel. 
 
       A  criminal  defense  attorney’s  duty  is  to  zealously represent the interests of 

his  or  her  client  on  appeal.  ​
                                   Anders  v.  California​
                                                         ,  386  U.S.  738,  744  (1967).  If 

the  appointed  attorney  finds  the  “case  to  be  wholly  frivolous,  after  a 

conscientious  examination  of  it,  he  should  so  advise  the  court  and  request 

permission to withdraw.”  ​
                          Anders​
                                , 386 U.S. at 744.   

       Both  retained  and  appointed  appellate  attorneys  have  a  “duty to withdraw” 

as  counsel  when  they  conclude  that  an  appeal  would  be  frivolous,  but  appointed 

counsel  “is  presented  with  a  dilemma  because  withdrawal  is not possible without 

leave  of  court,  and  advising  the  court  of  counsel’s  opinion  that  the  appeal  is 

frivolous  would  appear to conflict with the advocate’s duty to the client.”  ​
                                                                               McCoy 

v.  Court  of Appeals of Wisconsin, District I​
                                              , 486 U.S. 429, 437 (1988).  “It is well 


 
                                             11 
 
settled,  however,  that  this  dilemma  must  be  resolved  by  informing  the  court  of 

counsel’s  conclusion.”  ​
                         Id.  “Under  ​
                                      Anders  and  its  progeny,  if  an  appointed 

attorney  concludes  that  his  client’s  appeal  is  without  merit,  he  or  she  must (1) so 

inform  the court, (2) seek permission to withdraw, and (3) file a brief ‘referring to 

anything  in  the  record  that  might  arguably  support  the  appeal.’”  ​
                                                                           Wilson v. State​
                                                                                          , 

40 S.W.3d 192, 196 (Tex. App. ­ Texarkana 2001). 

       As  the  Supreme  Court  explained,  the  attorney’s  motion  to  withdraw  must, 

however,  be  accompanied  by a brief referring to anything in the record that might 

arguably  support  the  appeal.  ​
                                 Anders​
                                       ,  386  U.S.  at  744.  A copy of counsel’s brief 

should  be  provided  to  the  Appellant  and  time  should  be  allowed  for  him  to  raise 

any  points  that  he  chooses.  ​
                                 Id​
                                   .  Then, the Court, and not counsel, decides, after a 

full  examination  of  all  the  proceedings,  whether  the  case  is  wholly frivolous.  ​
                                                                                          Id. 

If  it  so  finds,  it  may  grant  counsel’s  request  to  withdraw  and  dismiss  the  appeal 

insofar  as  federal  requirements  are  concerned,  or  proceed  to  a  decision  on  the 

merits,  if  state  law  so  requires.  ​
                                        Anders​
                                              ,  386  U.S.  at  744.  In  Texas,  an  ​
                                                                                      Anders 

brief  need  not  specifically  advance  “arguable”  points  of  error  if  counsel  finds 

none,  but it must provide record references to the facts and procedural history and 



 
                                              12 
 
set  out pertinent legal authorities. ​
                                      See Hawkins v. State​
                                                          , 112 S.W.3d 340, 343­344 

(Tex.  App.–Corpus  Christi  2003).  The attorney’s duty to withdraw is based upon 

his  or  her  professional  and  ethical  responsibilities  as an officer of the court not to 

burden  the  judicial  system  with  false  claims,  frivolous  pleadings,  or  burdensome 

time  demands.  ​
                McCoy​
                     ,  486  U.S.  at  436.  The  Supreme  Court instructs: “Neither 

paid  nor  appointed  counsel  may  deliberately  mislead  the  court  with  respect  to 

either  the  facts  or  the  law,  or  consume  the  time  and  the  energies  of  the  court  or 

the  opposing  party  by  advancing  frivolous  arguments.  An  attorney,  whether 

appointed  or  paid,  is  therefore  under  an ethical obligation to refuse to prosecute a 

frivolous appeal.”  ​
                    Id. 


                           PROFESSIONAL EVALUATION 

       Counsel  would  respectfully  show  the  Court  of  Appeals  that  the  instant 

appeal is frivolous and without merit, for the following reasons: 

       The  trial  court  had  jurisdiction  over  the  present  misdemeanor  case  and 

venue  was  proper  in  Williamson  County,  where  the  offense  was  alleged  to  have 

occurred.  The  records  reflects  ample  testimony  supporting  the  Appellant’s 



 
                                               13 
 
conviction  for  Assault  with  Bodily  Injury­­Family  Violence.  There  was  no 

contradictory  testimony  that  Appellant  became  belligerent  with  Ms.  Reiman  and 

intentionally  struck  Ms.  Reiman  in  the  face,  causing  bodily  injury  ​
                                                                             TEX.  PENAL 

CODE​
     §22.01.   

       Defense  counsel  successfully  argued  for  a  large number of redactions from 

Sgt.  Mauer’s  patrol video.  All references to anything that would have been more 

prejudicial  than  probative  to  the  Appellant,  or  bolstering  of  the  State’s  witnesses 

were  removed  from  the  audio  portion  of  the  video  prior  to  publishing  the  jury. 

There  are  no  allegations  that  the  State  failed  to  redacted  any  of  the  requested 

redactions.  (3  R.R.).  A  trial  court  does  not  abuse  its  discretion  by  admitting 

evidence  if  its  decision  to  do  so  is  reasonable.  ​
                                                          Montgomery v. State​
                                                                             , 810 S.W.2d 

372, 391 (Tex. Crim. App. 1991). 

       The  punishment  for  that  offense,  as  alleged  in  the  information,  is  that  of  a 

class  A  misdemeanor.  ​
                        TEX.  PENAL  CODE  §22.01(b).  After  pleading  not  guilty, 

hearing  witness  testimony,  and  reviewing  photographic  and  video  testimony,  the 

trial  court  assessed  punishment  at  225 days in the county jail, within the statutory 

range  of  punishment  for  the  offense.  ​
                                           TEX.  PENAL  CODE  §12.21.  A  punishment 



 
                                              14 
 
which  falls  within  the  statutory  range  is  not  excessive,  cruel,  or  unusual 

punishment.  ​
             Gaines  v.  State​
                              ,  479  S.W.2d  678,  679  (Tex.  Crim.  App.  1972).  ​
                                                                                     See 

also  ​
      Jordan  v. State 495 S.W.2d 949, 952 Tex. Crim. App. 1973; ​
                                                                 Samuel v. State​
                                                                                , 

477 S.W.2d 611, 614 (Tex. Crim. App. 1972). 


             POTENTIAL ERRORS CONSIDERED BY COUNSE​
                                                  L 

       Counsel considered the following point of errors on appeal: 

       (1)    Whether  the  evidence  was  sufficient  to  support  Appellant’s 
              conviction. 
        
        
       It  is  counsel’s  opinion  that  the  evidence  in  this  case  was  sufficient  to 

support  Appellant’s  conviction  because  Appellant  witnesses  testified  that  the 

Appellant  argued  and confronted Ms. Reiman, Mr. Smith observed Appellant in a 

fight  with  Ms.  Reiman,  and  three  witnesses  testified  that  Ms.  Reiman  had  a 

swollen  cheekbone  and  torn  shirt.  Furthermore,  Appellant  requested  to  be  taken 

to  jail,  and  accused  the others of lying before Sgt. Mauer explained the reason for 

the  stop.  In  reviewing  legal  sufficiency,  the  court  shall  review  “in the light most 

favorable  to  the  verdict.”  ​
                               Brooks  v.  State​
                                                ,  323  S.W.3d  893  (Tex.  Crim.  App. 

2010).  There is ample evidence to support the Appellant’s verdict. 

 
                                             15 
 
       (2)  Whether  the  trial  court  erred  by  admitted  the  patrol  video  of  Sgt. 
                Mauer with the redactions requested by the defense. 
        
       It  is  counsel’s  opinion  that  the  trial  court  did  not  err  in  admitting  Sgt. 

Mauer’s  redacted  patrol  video.  The  trial  court  granted all of the defense requests 

for  redactions  and  there  were  no  allegations  that  the  State  failed  to  comply  with 

those  requests.  A  trial  court does not abuse its discretion by admitting evidence 

if  its  decision  to  do  so  is  reasonable.  ​
                                                Montgomery  v. State​
                                                                    , 810 S.W.2d 372, 391 

(Tex. Crim. App. 1991). 

       (3)    Whether Appellant’s punishment was excessive. 

       It  is  counsel’s  opinion  that  the  punishment  assessed  by  the  trial  court  was 

not  excessive  because  Appellant’s  punishment  fell  within  the  statutory 

punishment  range  for  a  Class  A  misdemeanor offense.  A punishment which falls 

within  the statutory range is not excessive, cruel, or unusual.  ​
                                                                  Gaines v. State​
                                                                                 , 479 

S.W.2d  678,  679  (Tex.  Crim.  App.  1972).  ​
                                               See  also  ​
                                                          Jordan  v.  State  495  S.W.2d 

949,  952  Tex.  Crim.  App.  1973;  ​
                                     Samuel  v.  State​
                                                      ,  477  S.W.2d  611,  614  (Tex. 

Crim. App. 1972).  

        

                                                
                                                
 
                                             16 
 
                                      CONCLUSION 
                                               
       There  are  no  points  of  error  which,  in  good  conscience,  could  be  raised  in 

this appeal. 

                                                


                             NOTICE TO APPELLANT 

       The  undersigned  has  forwarded  a  copy  of  this  motion  to  withdraw  and  a 

letter  explaining  Appellant’s  rights,  as  well  as  the  procedures  to  be  followed 

when  a  brief  is filed by counsel indicating that the appeal is frivolous and without 

merit,  to  Appellant.  The  letter  also  informs  Appellant  of  his right to file a ​
                                                                                       pro se 

petition  for  discretionary  review.  In  addition  to  the  letter,  the  undersigned  has 

also  forwarded  to  Appellant  a  Motion  for  ​
                                                Pro  Se  Access  to the Appellate Record 

so  that  Appellant  can  obtain  the  necessary  records  to  file  a  brief,  should  he 

choose to do so.  A true and correct copy of such letter is attached hereto. 


                                        PRAYER 

       WHEREFORE,  PREMISES  CONSIDERED,  Crystal  D.  Murray, 



 
                                             17 
 
court­appointed  counsel  for  Appellant  in  the  above  styled  and  numbered  cause 

respectfully  prays  that,  after  providing  Appellant  an  opportunity  to  submit  a  ​
                                                                                         pro 

se  brief,  this  Honorable  Court  of  Appeals  will  review  the  appellate  record  to 

make  an  independent  determination  of  whether  there  are  grounds  upon  which  to 

appeal.  The  undersigned  also  prays  that  the  Court  will  grant  this  motion  to 

withdraw.  

                                                   
                                                  Respectfully submitted, 
 
                                                  ____​/s/Crystal D. Murray​
                                                                           _______ 
                                                  Crystal D. Murray 
                                                  State Bar Number 24029611 
                                                  1001 Cypress Creek Rd. Ste. 405 
                                                  Cedar Park, Texas 78641 
                                                  (512) 257­1010 
                                                  (512) 257­0005 (fax) 
                                                  crystal@cedarparklaw.com 
 
                                                   

                           CERTIFICATE OF SERVICE 
 
       The  undersigned  hereby  certifies  that  a  true  and  correct  copy  of  the 

foregoing  Motion  to  Withdraw  as  Counsel with ​
                                                  Anders Brief in Support has been 

emailed  to  the  Williamson  County  Attorney’s  Office,  via  James  LaMarca, 



 
                                            18 
 
jlamarca@wilco.org on May 6, 2015. 

 
                                       ______​/s/ Crystal D. Murray​
                                                                   ____ 
                                       Crystal D. Murray 
 
 

                    CERTIFICATE OF WORD COUNT 
                                           
      The  undersigned  hereby  certifies  that  the  foregoing  document  consists  of 

2,685 words in compliance with Texas Rule of Appellate Procedure 9.4. 

 
 
                                       ______​/s/ Crystal D. Murray​
                                                                   ___ 
                                       Crystal D. Murray 




 
                                          19